Citation Nr: 0511751	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  99-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Clark Evans, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to July 
1966.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The veteran appealed, and 
in February 2001, the Board remanded the claim for additional 
development.  In April 2004, the Board denied the claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In August 2004, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's April 2004 decision.  That 
same month, the Court issued an Order vacating the April 2004 
Board decision.  


FINDING OF FACT

The veteran does not have peripheral neuropathy that was 
present in or manifested within one year of Vietnam service; 
nor is it otherwise related to his service.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant essentially argues that service connection for 
peripheral neuropathy is warranted because he served in 
Vietnam, and therefore he should be presumed to have been 
exposed to Agent Orange.  He further argues that his 
peripheral neuropathy is the result of such exposure.  

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).

In this case, the veteran is shown to have qualifying service 
in Vietnam for the presumption of exposure to herbicides.  
First, the veteran's service records include a DD Form 215 
which indicates that his awards include the Vietnam Service 
Medal.  Second, a June 2003 letter from the National 
Personnel Records Center states that the veteran has Vietnam 
service time.  Third, an attached service record indicates 
that the veteran served in Vietnam for about eleven days, 
from December 29, 1965 to January 8, 1966.  Given the 
foregoing, the veteran is presumed to have been exposed to 
herbicide agents based on the fact of his service in Vietnam 
during the specified period.  

However, the presumption of exposure to herbicides during 
service is not dispositive of the claim, as the veteran does 
not have a disease or disorder for which a presumption of 
service connection arises.  Specifically, the law provides a 
presumption of service connection for certain diseases, 
including acute and subacute peripheral neuropathy, which 
become manifest to a degree of 10 percent or more within one 
year of service in the Republic of Vietnam during the period 
from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(emphasis added).  In this case, the veteran is not shown to 
have acute or subacute peripheral neuropathy.  Therefore, 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 is not warranted.  See also 59 
Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996) 
(The Secretary of VA has formally announced that a 
presumption of service connection based on exposure to 
herbicide exposure in Vietnam is not warranted for certain 
conditions including leukemia or "any . . . condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.").

Although service connection for the veteran's peripheral 
neuropathy is not warranted on a presumptive basis, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, peripheral neuropathy.  The veteran's 
separation examination report, dated in July 1966, shows that 
his neurological system was clinically evaluated as normal.  
In an accompanying "report of medical history," he denied 
having had neuritis.  

As for the post-service evidence, it includes VA and non-VA 
reports, dated between 1987 and 2005.  This evidence shows 
that the veteran has a complex medical history that includes 
hypertension since 1983, insertion of a pacemaker in 1985, a 
compression fracture of his lumbar vertebra after a fall off 
of a ladder at work in January 1987, gastroesophageal reflux 
disease, and chronic back pain, noted in October 1993, and a 
history of gout noted in January 1997.  See e.g., April 1988 
VA examination report; October 1993 VA hospital report, 
January 1997 VA progress note.  A VA Agent Orange Protocol 
examination report, dated in February 1995, notes chronic 
back pain, obesity, and a history of ventricular arrhythmias 
with pacemaker.  

Reports from Richard Lee Burnett, M.D., dated between 1998 
and 1999, show that the veteran began complaining of pain in 
both feet in April 1998, with subsequent reports of pain in 
his lower leg, and numbness in his hands.  The relevant 
diagnosis was peripheral neuropathy.  VA records show that in 
February 1999, the veteran began complaining of a history of 
numbness and foot pain of (alternatively) 11/2, or 3, years in 
duration.  See VA progress notes, dated February 16, 1999, 
and February 18, 1999.  A February 1999 VA hospital report 
notes complaints of bilateral burning pain in the lower 
extremities, and states, "Of significance is a 4th or 5th 
lumbar fx (fracture) in '87 that caused some nerve damage."  

A letter from Dr. Burnett, dated in December 1999, states 
that the veteran has peripheral neuropathy, that the veteran 
had a history of exposure to Agent Orange during his service 
in Vietnam, and that, "The cause of [the veteran's] 
neuropathy is unclear, however, this patient's exposure to 
Agent Orange could certainly be a contributing factor."  

An interpretive report of electromyography (EMG) results by a 
VA physician, Steve Metzer, M.D., dated in February 1999, 
contains an impression of "severe, chronic, axonopathic, 
sensorimotor peripheral neuropathy.  No definitive evidence 
of demyelination was seen.  This is nonspecific regarding 
etiology, but most commonly seen with metabolic, toxic, 
endocrine, paraneoplastic, dysproteinemic, idiopathic 
neuropathy, and with some autoimmune disorders."

A statement from Sarkis Nazarian, M.D., Chief, Neurology 
Service, at VA's John L. McClellan Memorial Veterans' 
Hospital, dated in October 1999, states that the cause of the 
veteran's peripheral neuropathy had not been determined 
despite extensive testing.  He further stated: 

You had some concerns that your current 
neuropathy could be related to exposure 
to Agent Orange during your tour of duty 
in Vietnam. My research into this matter 
reveals that components of Agent Orange 
have been implicated in short-term nerve 
injury that fulfills the diagnostic 
criteria of acute peripheral neuropathy 
and sub-acute peripheral neuropathy.  
Your diagnosis is chronic peripheral 
neuropathy for which there is no current 
scientific proof of causality by Agent 
Orange or it[s] constituents.  However, I 
cannot tell you with certainty that there 
is no relationship whatsoever between 
your exposure to Agent Orange and you 
current neuropathy.

A VA peripheral nerves examination report, dated in December 
2002, shows that the veteran's examination was carried out by 
Dr. Metzer.  The diagnosis was moderately severe diffuse 
symmetrical sensory motor peripheral neuropathy involving 
both upper and lower extremities.  The report notes that the 
onset was uncertain, although it could have been as early as 
the 1970s according to history.  Dr. Metzer stated, "No 
definite etiology has been discovered despite [an] extensive 
evaluation."  He further stated that he was not aware of any 
scientific data that relate a delayed chronic peripheral 
neuropathy to Agent Orange exposure, and that approximately 
25 percent to 30 percent of peripheral neuropathies are 
idiopathic, with no etiology ever discovered.  He concluded, 
"It is the opinion of the examiner that this gentleman has 
an idiopathic diffuse sensory motor peripheral neuropathy."  

A letter from Dr. Burnett, dated in March 2005, states that 
the veteran has been a patient since April 1998, and that he 
has severe peripheral neuropathy.  Dr. Burnett states, "In 
medical literature there has been shown a relationship of 
exposure to Agent Orange and peripheral neuropathy.  It is 
certainly my professional opinion and from a brief review of 
his claim file that [the veteran's] severe peripheral 
neuropathy would, as likely as not, have been caused from his 
exposure to Agent Orange." 

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has peripheral neuropathy 
due to his service.  The Board initially notes that, as 
previously stated, there is no competent evidence showing 
that the veteran currently has one of the diseases for which 
service connection could be granted on a presumptive basis 
following exposure to a herbicide agent.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  With regard to the 
possibility of service connection on a direct basis, the 
Board finds that the December 2002 VA peripheral nerves 
examination report is highly probative evidence which shows 
that the veteran's peripheral neuropathy is not related to 
his service.  This report is the most recent examination 
report of record.  In this report, Dr. Metzer stated that he 
had reviewed the claims files, and he concluded that the 
veteran's has an idiopathic diffuse sensory motor peripheral 
neuropathy.  Idiopathic means of unknown causation.  Lanthan 
v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. 
Brown, 7 Vet. App. 439, 443.  Dr. Metzer's conclusion is 
consistent with his February 1999 EMG report.  In addition, 
Dr. Metzer stated that he was not aware of any scientific 
data that relate a delayed chronic peripheral neuropathy to 
Agent Orange exposure.  This statement is corroborated by Dr. 
Nazarian's October 1999 statement.  The Board further notes 
that, although the veteran reported that he began 
experiencing peripheral neuropathy symptoms in the 1970s in 
his December 2002 VA peripheral nerves examination report, 
other evidence of record dated well prior to this time shows 
that he reported a much shorter history.  See VA progress 
notes, dated February 16, 1999, and February 18, 1999 
(showing a history of between 11/2 and three years).  In 
addition, at his hearing, held in January 2000, the veteran 
testified that he began experiencing symptoms in 1995.  In 
fact, the first medical evidence of peripheral neuropathy 
symptoms is dated no earlier than 1998.  This is 
approximately 31 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board therefore finds that the 
preponderance of the evidence is against the claim that the 
veteran has peripheral neuropathy that is related to his 
service, and the claim is denied.  

In reaching this decision, the Board has considered Dr. 
Barnett's statements.  However, the Board has determined that 
his conclusion, that the veteran's peripheral neuropathy is 
related to exposure to Agent Orange during service, is 
outweighed by the contrary evidence of record.  In this 
regard, Dr. Burnett does not cite any studies whatsoever is 
support of his conclusion, nor does he otherwise explain the 
reasons for the change from his highly speculative December 
1999 statement (i.e., that the cause of the veteran's 
neuropathy is "unclear, however, this patient's exposure to 
Agent Orange could certainly be a contributing factor").  
His conclusion is also contradicted by both Dr. Metzer and 
Dr. Nazarian, who state to the effect that scientific studies 
do not warrant the conclusion that chronic peripheral 
neuropathy is related to Agent Orange exposure.  Finally, the 
Board has considered that Dr. Nazarian ended his statement by 
saying, "However, I cannot tell you with certainty that 
there is no relationship whatsoever between your exposure to 
Agent Orange and you current neuropathy."  When read in 
context, this statement comes so far from providing a 
definite causal connection, and is so speculative, that it 
does not warrant a change in the Board's determination.  See 
Lee v. Brown, 10 Vet. App. 336 (1997); see also, Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (holding that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence'").  

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify as to observable symptoms, see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection must 
be denied.

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1999 decision that the evidence 
did not show that the criteria for service connection had 
been met.  That is the key issue in this case, and the RO's 
decision, the Statement of the Case (SOC), and three 
Supplemental Statements of the Case (SSOCs) informed the 
appellant of the relevant criteria.  The January 2003 SSOC 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in October 2001, the RO notified the veteran of the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the 
October 2001 letter, the RO's decision, the SOC and the 
January 2003 SSOC, adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the October 2001 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the October 2001 letter from the RO, the 
veteran was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was further 
notified, "You can help us with your claim by doing the 
following: tell us about any additional information or 
evidence that you want us to try and get for you."  He was 
notified that it was still his responsibility to make sure 
that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  He 
was asked to identify all evidence which he desired VA to 
help him obtain, and he was provided with the appropriate 
form (VA Form 21-4142).  There is no record of a reply that 
is responsive to either of this letter.  
 
It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini, 18 Vet. App. at 120.  The Board 
also notes that the October 2001 notification letter was sent 
to the veteran after to the RO's August 1999 decision that is 
the basis for this appeal.  As noted in Pelegrini II, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

The October 2001 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the October 2001 letter was sent, the case 
was readjudicated and in January and June of 2003, 
Supplemental Statements of the Case were provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has also been afforded a VA examination and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for peripheral neuropathy is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


